DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/27/2021, with respect to Objections to the Drawings, Objections to the Abstract, and Rejections Under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections and objections related to these subjects set forth in the previous Office Action have been withdrawn. 
Applicant's arguments filed 04/27/2021 regarding the incorporation of previously indicated allowable subject matter to overcome the original 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
	The original claim 11 was initially objected to as being dependent upon a rejected base claim, but it was indicated that the content would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant did not incorporate all of the limitations of claim 11 and its intervening claims into the subject matter of the independent claims, only including “wherein the retriever comprises a shape memory material”. As stated in the MPEP, “the transitional term “comprising”… is inclusive or open-ended and does not exclude additional, unrecited elements” (MPEP 2111.03), therefore the broadest reasonable interpretation of “wherein the retriever comprises a shape memory material” does not require that the retriever be entirely constructed from a shape memory material. Only a portion of the retriever must contain a shape memory material, and in the present case the prongs 
	Previously, the indicated allowable subject matter referred to the combination of the retriever, the expansile cone, and the at least two prongs comprising a shape memory material. By listing the retriever alongside its components in the original claim 11, the claim reads as the expansile cone, the prongs, as well as the length of the retriever (the portion not including the expansile cone or the prongs), each being made of a shape memory material. The prior art of record is able to teach or render obvious the expansile cone and the prongs being made of a shape memory material, however, it would not be obvious to require the remainder of the retriever, mainly the shaft portion extending proximally through the outer sheath, to also be made of a shape memory material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-20 are rejectedHeuser (PGPub US 2009/0192485 A1) in view of Noriega et al. (PGPub US 2013/0289578 A1).
With respect to claim 1, Heuser discloses an arterial embolus retrieval system (10 in Fig. 4c) comprising: an outer sheath (50) comprising a tubular structure and configured to move independent of a vessel wall (Figs. 1a-b), a retriever (20, 30, and 40) configured to move independent of the outer sheath (paragraphs 19 and 21), and a guidewire (49) extending from the proximal end towards a distal end of the arterial embolus retrieval system, wherein the outer sheath and the retriever are configured to be guided to a location of an embolus using the guidewire (paragraph 18). In this case, the dual catheter and plurality of wires assembly is considered as a whole to be equivalent to the receiver of the present invention. However, Heuser fails to specifically disclose a handle at a proximal end of the embolus retrieval system that is configured to deploy the retriever.
	In an analogous art, Noriega et al. teaches an arterial embolus retrieval system (100 in Fig. 1a) comprising: an outer sheath (110) comprising a tubular structure and configured to move independent of a vessel wall (abstract: “navigated and advanced through the vasculature”), a retriever (115 and 150 in Fig. 1d) configured to move independent of the outer sheath (Figs. 1c-d), wherein the retriever (115 and 150) comprises a shape memory material (PP [0009]: “The arms may be made of a shape memory material such as nitinol or may be made of another resilient material such as stainless surgical steel”, the arms 151 are part of the retriever 150 and therefore since they are made of nitinol, the retriever comprises a shape memory material), and a guidewire (paragraph 40) extending from the proximal end towards a distal end of the arterial embolus retrieval system. Noriega et al. further teaches a handle (135) at a proximal end of the embolus retrieval system that is configured to deploy the retriever (paragraph 41).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Heuser invention to incorporate the structure of the Noriega et al. reference and include a handle at a proximal end of the device, configured to deploy the retriever, as well as that the retriever comprises a shape memory material. One of ordinary skill in the art would have been motivated to perform these modifications in order to provide a way for the user to comfortably manipulate the device by hand (paragraph 41) and since swapping the material of the retriever would be a simple substitution that would produce predictable results, as the usefulness of shape memory materials for expansile parts is well known in the art, as evidenced by Noriega’s consideration of them.
With respect to claim 2, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser fails to disclose that the outer sheath comprises a flexible material. 
	However, Noriega et al. further teaches that the outer sheath (110 in Fig. 1a) comprises a flexible material (paragraph 7). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the combination of Heuser and Noriega et al. to include that the outer sheath comprises a flexible material. One of ordinary skill in the art would have been motivated to perform this additional modification in order to increase the outer sheath’s ability to navigate and bend through the vasculature of a patient in order to arrive at a location proximal to an embolus (paragraph 38).
With respect to claim 3, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever (20, 30, and 40 in Fig.4c) is configured to alternate between a deployed state (Fig. 3) and an undeployed state (Fig. 2).
Regarding claim 4, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever (20, 30, and 40 in Fig. 4c) is configured to move within the outer sheath to the location of the embolus in the undeployed state (paragraphs 19 and 21).
With respect to claim 5, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the guidewire is configured to be positioned in place while an embolectomy is performed (Figs. 4c-f). The phrasing of this claim is broad, therefore the broadest reasonable interpretation would be that the guidewire is positioned in place during the procedure itself, which can be seen in these figures as they illustrate the process of surgically removing an embolus. It is assumed that “positioned in place” refers to the guidewire’s place proximal to an embolus.
With respect to claim 6, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever (20, 30, and 40 in Fig. 4c) comprises an expansile cone (20).
Regarding claim 7, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. However, Heuser fails to disclose a suction port located at the handle and configured to attach to a mechanical or manual vacuum.
	Noriega et al. further teaches a suction port (paragraph 11) located at the handle (135 in Fig. 1c) and configured to attach to a mechanical or manual vacuum (paragraph 40). Specifically, the suction element of the Noriega et al. reference is configured to attach to anything that has the potential to apply negative pressure, including a mechanical or manual vacuum.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the invention of the Heuser disclosure to incorporate the suction port of the Noriega et al. reference. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the ease with which the arterial embolus retrieval device may capture an embolus (paragraph 40), since the application of suction is a known method in the art of securing an embolus for removal (paragraph 11).
Regarding claim 8, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. However, Heuser fails to disclose a syringe inserted into the suction port at the handle.
	Noriega et al. further teaches that a captured embolus can be extracted by the application of negative pressure by a syringe (paragraph 40) via a suction element (not shown) coupled to the proximal hub (135 in Fig. 1a) of the device (paragraph 11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further incorporated the Noriega et al. reference to include a syringe inserted into the suction port, since a syringe is capable of creating the negative pressure required to create the suction necessary to capture an embolus (paragraph 11).
With respect to claim 9, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever further comprises at least two prongs (30, Fig. 1a) wherein ends of the at least two prongs include magnetic tips (38, paragraph 17). Heuser also discloses that the at least two prongs are attached to at least two prong ports. Since the location of the prong ports and the manner of attachment is not specified within claim 9, and since no special definitions are provided in the specification, the broadest reasonable interpretation of the prong ports includes the distal-most openings of the two catheters, 24 and 44. The Merriam-Webster dictionary definition of ‘attached’ (and related terms such as ‘connected’ and ‘joined’) are used as reference. The word ‘attached’ does not inherently suggest that the items are permanently affixed to one another. In the present case, the prongs can be considered to be attached to the distal-most openings of the two catheters because they are joined in space relative to the openings, particularly with respect to radial positioning, since the prongs are coaxial relative to both catheter shafts. Therefore, Heuser meets all of the claim limitations of claim 9.
Regarding claim 10, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that each of the prongs (30 in Fig. 1a) comprises a magnetic tip (paragraph 17). While Heuser fails to specifically disclose that the expansile cone includes four prongs, in Fig. 3 Heuser does show that the expansile cone (20) includes a plurality of prongs (30). 
	However, Heuser does disclose that “various numbers of [prongs] may be included” (paragraph 12).
	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Heuser reference to include four prongs, as any plurality of prongs, from two to sixteen, are contemplated. Therefore, it would have been obvious to try incorporating this amount of prongs, as it lies within the bounds of the contemplated number of prongs provided by Heuser.
Regarding claim 12, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further teaches wherein the magnetic tips (38 in Fig. 1A) of the at least two prongs (30) are configured to lock together (claim 20: “the plurality of distal ends each include a magnetic portion configured to attract ferromagnetic materials”, the magnetic portions would be able to attract each other as well, therefore the prongs can be considered configured to lock together), yet is silent on the length of the at least two prongs being up to 8-10 mm, expanded, when the at least two prongs are deployed.
	Noriega et al. additionally teaches that the proximal part of prongs (151P in Fig. 5a) have a length of 8 mm (paragraph 50) while the total length of the set of clot capture arms (150) is 17 mm in total length. The examiner is not considering the connectors (153) or the parts proximal to the connectors to be part of what is considered the ‘prongs’ since that connected portion does not expand or deploy in the same way as the distal portion (151). Therefore, if the proximal portion of the prongs is 8 mm, and the total length is 17 mm, the length of the distal expandable section of the prongs is 9 mm, which is within the range provided by the applicant.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have substituted the length of the prongs with the length provided by the Noriega et al. disclosure, as it would have been a simple substitution of the prong’s dimensions that would have yielded predictable results.
Regarding claim 13, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever (20, 30, and 40 in Fig. 4b) is configured to advance out of the outer sheath when the guidewire (49) is retracted (Figs. 4a-b). The Merriam-Webster dictionary definition for ‘retract’ is used as reference since no special definitions were included in the specification. As can be seen in Figs. 4a-b of the Heuser disclosure, as the retriever advances over the guidewire, it can be considered that the guidewire is ‘retracting’, since it is being drawn back into the catheter in a proximal direction with respect to the retriever as a whole, particularly 40 of the retriever, as it can be seen between these figures that this inner catheter advances distally over top of the guidewire.
With respect to claim 14, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Noriega further teaches that the retriever (115 and 150 in Fig. 1d) is configured to be advanced by manipulating the handle mechanism (135) (paragraph 41).
Regarding claim 15, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the guidewire (49 in Figs. 4a-b) is configured to be retracted once the outer sheath (50) and the retriever (20, 30, and 40) are proximal to the embolus (12). Similar to the claim rejection for claim 13 shown above, Figs. 4a-b show the guidewire being drawn in proximally with respect to the retriever as a whole as the retriever advances towards the embolus. Figs. 4c-f further illustrate this, as the length of the guidewire shown in Fig. 4f is shorter (more retracted) than that of the guidewire in Fig. 4c. It should be noted that the claim limitation set forth does not require the guidewire to be fully retracted, therefore the broadest reasonable interpretation of the guidewire being retracted is movement in the proximal direction relative to the retriever and the embolus.
Regarding claim 16, Heuser discloses an arterial embolus retrieval system (10 in Fig. 4c) comprising: an outer sheath (50) comprising a tubular structure and configured to move independent of a vessel wall (Figs. 1a-b) and a retriever (20, 30, and 40) configured to move independent of the outer sheath (paragraphs 19 and 21). In this case, the dual catheter and plurality of wires assembly is considered as a whole to be equivalent to the receiver of the present invention. However, Heuser fails to specifically disclose a handle at a proximal end of the embolus retrieval system that is configured to deploy the retriever and that the retriever comprises a shape memory material.
	In an analogous art, Noriega et al. teaches an arterial embolus retrieval system (100 in Fig. 1a) comprising: an outer sheath (110) comprising a tubular structure and configured to move independent of a vessel wall (abstract, “navigated and advanced through the vasculature”), a retriever (115 and 150 in Fig. 1d) configured to move independent of the outer sheath (Figs. 1c-d), wherein the retriever (115 and 150) comprises a shape memory material (PP [0009]: “The arms may be made of a shape memory material such as nitinol”, the arms are part of the retriever 150, therefore the retriever comprises a shape memory material) and a guidewire (paragraph 40) extending from the proximal end towards a distal end of the arterial embolus retrieval system. Noriega et al. further teaches a handle (135) at a proximal end of the embolus retrieval system that is configured to deploy the retriever (paragraph 41).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Heuser invention to incorporate the structure of the Noriega et al. reference and include a handle at a proximal end of the device, configured to deploy the retriever, as well as that the retriever comprises a shape memory material. One of ordinary skill in the art would have been motivated to perform these modifications in order to provide a way for the user to comfortably manipulate the device by hand (paragraph 41) and since swapping the material of the retriever would be a simple substitution that would produce predictable results, as the usefulness of shape memory materials for expansile parts is well known in the art, as evidenced by Noriega’s consideration of them.
Regarding claim 17, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever (20, 30, and 40 in Fig.4c) is configured to alternate between a deployed state (Fig. 3) and an undeployed state (Fig. 2).
With respect to claim 18, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever (20, 30, and 40 in Fig. 4c) comprises an expansile cone (20).
With respect to claim 19, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. However, Heuser fails to disclose a suction port located at the handle and configured to attach to a mechanical or manual vacuum.
	Noriega et al. further teaches a suction port (paragraph 11) located at the handle (135 in Fig. 1c) and configured to attach to a mechanical or manual vacuum (paragraph 40). Specifically, the suction element of the Noriega et al. reference is configured to attach to anything that has the potential to apply negative pressure, including a mechanical or manual vacuum.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the invention of the Heuser disclosure to incorporate the suction port of the Noriega et al. reference. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the ease with which the arterial embolus retrieval device may capture an embolus (paragraph 40), since the application of suction is a known method in the art of securing an embolus for removal (paragraph 11).
With respect to claim 20, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever further comprises at least two prongs (30, Fig. 1a) wherein ends of the at least two prongs include magnetic tips (38, paragraph 17). Heuser also discloses that the at least two prongs are attached to at least two prong ports. Since the location of the prong ports and the manner of attachment is not specified within claim 9, and since no special definitions are provided in the specification, the broadest reasonable interpretation of the prong ports includes the distal-most openings of the two catheters, 24 and 44. The Merriam-Webster dictionary definition of ‘attached’ (and related terms such as ‘connected’ and ‘joined’) are provided above in the claim rejection for claim 9. As can be seen, the word ‘attached’ does not inherently suggest that the items are permanently affixed to one another. In the present case, the prongs can be considered to be attached to the distal-most openings of the two catheters because they are joined in space relative to the openings, particularly with respect to radial positioning, since the prongs are coaxial relative to both catheter shafts.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heuser (US PGPub 2009/0192485 A1) in view of Noriega et al. (US PGPub 2013/0289578 A1) as applied to claims 1-10 and 12-20 above, and further in view of Ciulla (Patent No. US 10,085,759 B2).
With respect to claim 11, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. However, Heuser fails to disclose wherein the expansile cone and the at least two prongs comprise a shape memory material.
	Noriega et al. however, teaches at least two prongs (151 in Fig. 1D) comprising a shape memory material (PP [0009]: “The arms may be made of a shape memory material such as nitinol”).
	It would have been prima facie obvious for one of ordinary skill in the art to modify the device of Heuser to incorporate the teachings of Noriega et al. and include that the at least two prongs comprise a shape memory material. One of ordinary skill in the art would have been motivated to perform this modification because substituting the material for a shape memory material is a simple substitution that would have yielded predictable results.
	Noriega et al. does not teach an expansile cone, however, and therefore is silent on the expansile cone comprising a shape memory material.
	Ciulla, in the analogous field of object removal devices (abstract), teaches a suction tool (30 in Fig. 3B) within an outer sheath (10) that can move between an unexpanded configuration (Fig. 3A) and an expanded configuration (Fig. 3B). The suction tool (30) has an expansile cone portion (38) which includes a shape memory material (column 2, lines 16-17: “the suction head may be self-expandable; the suction head may include a shape-memory alloy”).
	It would have been obvious for one of ordinary skill in the art to have further modified the Heuser and Noriega et al. combination to include the teachings of Ciulla by including that the expansile cone comprises a shape memory material. One of ordinary skill in the art would have been motivated to perform this modification because substituting the material for a shape memory material is a simple substitution that would have yielded predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771